On Motion for Rehearing.
In the original opinion, the following language was used (see page 1132), to wit:
"We agree with appellant that the terms of the contract of carrier absolves the defendant from the ordinary obligations of defendant to the passenger of starting its caboose from the depot or platform, or from furnishing light for the accommodation or safety of passengers."
We still adhere to the opinion so far, but the following language immediately is used:
"But we do not agree, as we are unable to find any evidence which shows that the train upon which he was seeking to take passage in the caboose stood at the usual or customary place where trains of that character stood before starting, and within the freight yards of Houston. The testimony showed only, and that being of Brakeman Donahoe, that at the time they got the train made up at Houston the engine stands sometimes on the west side of Hardy street."
The error was in quoting the testimony of the brakeman, Donahoe. His testimony was that, at the time they got the train made up at Houston, the engine stands "always," instead of the word "sometimes," on the west side of Hardy street. This testimony was incorrectly, as above stated, quoted in the original opinion. However, there was testimony that convinced the jury that the defendant did not exercise that degree of care it owed the plaintiff to afford him a reasonable opportunity to board the caboose of the train before it left Houston. As stated in the original opinion, the answer of the jury is binding upon the court, and we see no reason to call the same in question. We are only desirous that the testimony of the brakeman, Donahoe, should be correctly quoted, and that the plaintiff in error should have the full benefit of the finding that the said Donahoe did, in fact, so testify in the lower court, as shown by the record in this case.
Our attention is called to one other matter, as to where the train stopped in the yards at Liberty, and it is urged that the testimony of J. R. Glazer upon that proposition was as follows:
"After we left Dayton and reached Liberty, after we had stopped at the first crossing the other side of the switch (not the crossing where the mile board is `One mile to drawbridge'; that is from west end of the yard), but at the first crossing, we stopped west of it; we cut out the car of horses and come down here and left the car on the main line, and switched in there and placed his car on the platform. It took 15 minutes to do that. Our train was stopped in the yard limits at Liberty. The caboose was in the yard limits; everything this side of the river is the yard limits here. It is about 321 steps from the west point of the switch to the bridge. You and I stepped it there to-day, it makes about 863 feet. The weather was good, pleasant weather at the time I hauled the car of stock. Walking from the west end of the switch to Liberty was good; of course, it isn't a paved street; it was dirt walking; but it is as good walking as you will find. There is a path between the railroad track from the point of the switch up to the crossing of the shell road here. The shell road crosses the railroad up close to the schoolhouse. The crossing is, I judge, about a quarter of a mile from the end of the switch. The first time I saw Mr. Tillman after seeing him at Dayton was at Ames Hill, where I stepped on the caboose, this side of the caution block. It is about 75 or 80 cars this side of the west switch at Ames. This would be a little over a quarter of a mile this side of the hill."
We have literally quoted the testimony of the said Glazer, with reference to the matters complained of. However, we have in no wise found it necessary to reach any other conclusion than the one arrived at in the original opinion. The court, however, desires that every litigant have the benefit of the testimony, as developed upon the trial of the case. The motion for rehearing is hereby overruled. *Page 1139